Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 recites the limitation "the first transistor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geurts et al. (US 2017/0150017, hereinafter Geurts).
Re claim 1, Geurts discloses, an image sensor pixel comprising: a photosensitive element (1210/1310); a floating diffusion region (1214/1314); a first transistor (1204/1304) that couples the photosensitive element to the floating diffusion region (figs 12 and 13); a charge storage structure (1236/1336); and a second transistor (1208/1308) that couples the photosensitive element to the charge storage structure (figs 12 and 13), wherein the first and second transistors are configured to form a conductive path between the floating diffusion region and the charge storage structure (figs 12 and 13, par [0066]).
Re claim 2, Geurts discloses the limitations of claim 1 including wherein the charge storage structure comprises a capacitor (1236/1336).
Re claim 3, Geurts discloses the limitations of claim 1 including further comprising: a third transistor (1206/1306), wherein the first and third transistors couple the photosensitive element to the floating diffusion region (figs 12 and 13).
Re claim 4, Geurts discloses the limitations of claim 3 including wherein the second and third transistors couple the photosensitive element to the charge storage structure (figs 12 and 13, 1206 and 1208 couple to 1236).
Re claim 5, Geurts discloses the limitations of claim 3 including wherein the third transistor is configured to form a potential barrier that defines an overflow portion of charge generated by the photosensitive element (figs 12 and 13, pars [0070]-[0071]).
Re claim 6, Geurts discloses the limitations of claim 5 including wherein the first and third transistors are configured to transfer the overflow portion of charge from the photosensitive element to the charge storage structure (figs 12 and 13, pars [0070]-[0071]).
Re claim 7, Geurts discloses the limitations of claim 1 including further comprising: a reset transistor (1212/1312) that couples the floating diffusion region to a supply voltage terminal (figs 12 and 13); and a source follower transistor (1220/1320) that couples the floating diffusion region to a pixel output path (figs 12 and 13).
Re claim 8, Geurts discloses the limitations of claim 1 including wherein the first transistor, the third transistor, and the reset transistor form an anti-blooming path for the photosensitive element (figs 12, 13, and 19, pars [0070]-[0071] and [0080]).
Re claim 9, Geurts discloses the limitations of claim 1 including wherein the charge storage structure is configured to extend a storage capacity of the floating diffusion region in a low conversion gain mode of operation (Abstract, pars [0066]-[0073]).
Re claim 10, Geurts discloses the limitations of claim 1 including wherein the image sensor pixel is configured to output a low conversion gain image signal and a high conversion gain image signal (pars [0039] [0063]-[0073]).
Re claim 11, Geurts discloses, an image sensor pixel comprising: a photosensitive region (1210/1310); a floating diffusion region (1214/1314); a charge storage structure (1236/1336); and a coupled-gates structure having a first terminal coupled to the photosensitive element (where 1210/1310 connect to 1205/1305), a second terminal coupled to the floating diffusion region (where 1214/1314 connect to 1205/1305), and a third terminal coupled to the charge storage structure (where 1236/1336 connect to 1205/1305), wherein the coupled-gates structure forms a conductive path between the second and third terminals that connects the floating diffusion region to the charge storage structure through the coupled-gates structure (figs 12 and 13, par [0066]).
Re claim 12, Geurts discloses the limitations of claim 11 including wherein the coupled- gates structure includes a plurality of interconnected transistors (figs 12 and 13).
Re claim 13, Geurts discloses the limitations of claim 12 including wherein the plurality of interconnected transistors comprise three transistors that share a common terminal (figs 12 and 13).
Re claim 14, Geurts discloses the limitations of claim 11 including wherein the coupled- gates structure forms an additional conductive path between the first and second terminals that connects the photosensitive element to the floating diffusion region through the coupled-gates structure (figs 12 and 13).
Re claim 15, Geurts discloses the limitations of claim 11 including wherein the coupled- gates structure forms an additional conductive path between the first and third terminals that connects the photosensitive element to the charge storage structure through the coupled-gates structure (figs 12 and 13).
Re claim 16, Geurts discloses, an image sensor pixel comprising: a photosensitive element (1210/1310); a floating diffusion region (1214/1314); a transistor (1204/1304) coupled between the photosensitive element and the floating diffusion region (figs 12 and 13); a charge storage structure (1236/13/36) coupled to the photosensitive element, wherein the charge storage structure is connected to the floating diffusion region by only a conductive path that runs through at least the transistor (figs 12 and 13).
Re claim 17, Geurts discloses the limitations of claim 16 including further comprising: a second transistor (1208/1308) coupled between the photosensitive element and the floating diffusion region (figs 12 and 13).
Re claim 18, Geurts discloses the limitations of claim 17 including wherein the conductive path runs through at least the second transistor (figs 12 and 13, pars [0066]-[0072]).
Re claim 19, Geurts discloses the limitations of claim 17 including further comprising: a third transistor (1206/1306), wherein the first transistor and the third transistor are coupled in series between the photosensitive element and the floating diffusion region (figs 12 and 13).
Re claim 20, Geurts discloses the limitations of claim 16 including wherein the charge storage structure comprises a capacitor (1236/1336).




Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696